Citation Nr: 0617511	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio, which determined that new and material 
evidence had not been received to reopen the veteran's claim 
for service connection for post-traumatic stress disorder 
(PTSD).

The Board initially reviewed the matter in May 2004.  In the 
introductory remarks of the decision, the Board noted that 
the veteran submitted an informal claim for service 
connection for a psychiatric disorder (other than PTSD).  As 
the matter had not been previously addressed, the Board 
referred the issue to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the agency of original jurisdiction.)  A review of the 
file fails to disclose what, if any, action the RO took 
regarding the informal claim.  Consequently, the Board refers 
the matter again.  

The Board reopened the claim for service connection for PTSD 
and remanded the matter for resolution of certain procedural 
and evidentiary issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements 


of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present case, the veteran was only informed of 
existence of a disability and a connection between the 
veteran's service and the disability.  A new VCAA letter 
should be sent to the veteran that complies with all current 
requirements.
  
A review of the record shows the veteran asserted in February 
1997 that he was receiving disability benefits from the 
Social Security Administration (SSA).  The veteran submitted 
VA forms in 2000, declaring income from Social Security 
disability insurance and he submitted a copy of a letter from 
SSA referring to various entitlements from the SSA.  The 
Board is unable to locate a copy of the award letter from the 
SSA or any VA correspondence with SSA concerning the 
veteran's application for or entitlement to SSA benefits.  
Any SSA decision and the medical records upon which it was 
based should be secured.  38 C.F.R. § 3.159(c)(2) (2005); see 
also Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is 
required to obtain evidence from the SSA, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 362, 370-372 (1992) (concluding VA has 
a duty to obtain SSA records when it has actual notice that 
the veteran was receiving SSA benefits).  The Court has 
clarified that VA's duty to assist the veteran includes an 
obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-88 (1992).



Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The RO's attention is directed 
to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five 
elements of a service connection claim:  
(1) veteran status; (2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; (4) 
degree of disability; and (5) effective 
date of the disability.)  The AMC should 
provide the appellant written notification 
specific to his claim of service 
connection for PTSD of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

The appellant should be asked to provide 
the names (and addresses for non-VA 
facilities) and dates of treatment for all 
medical care providers from whom he has 
received treatment for PTSD from July 6, 
2005, to the present.  After obtaining any 
necessary releases, the AMC should obtain 
and associate with the claims folder 
copies of treatment records from all 
providers identified.

2.  The RO should contact the SSA and 
request a copy of any decision on the 
merits of any claim for Social Security 
disability benefits and copies of any 
medical records reviewed in reaching any 
such determination.  If the SSA has made 
no decision or has no records, this should 
be documented in the record.  The 
attention of the SSA should be invited to 
38 U.S.C.A. § 5106 (West 2002).

3.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

4.  Thereafter, the AMC should 
readjudicate the claim for service 
connection for PTSD.  If the claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

